DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9, 19 is/are rejected under 35 U.S.C. 103 as obvious over Bush et al in view of Tant et al. and Park.
Bush et al. have first seat 10 and disclosed occupant rearward of the seat, conventionally seated on a second seat, modular system including mount 20 and platform 130 for example, figure 15, with the module detachable at 40.  Bush et al. disclose moving the module at col. 2, line 9.
Applicant has challenged the statement of judicial notice regarding sensors and sensory alert to indicate open door and platform not stored.  In response, the prior art reference to Tant et al. is cited to teach indicator lamp and open door sensors and Park is cited to teach the use of proximity sensors 31/32 and warning light to indicate non closed condition of a vehicle panel.  
As a result, It would have been obvious at the time of filing of applicant to provide in Bush et al. both a door sensor and warning light and proximity sensor and warning light to indicate that the platform of Bush et al. is not closed, stowed or secured in place. 
Claim 2, see anchors 40 and 82,84, 34.
Claim 3, power system 152, (not illustrated) as an ac/dc convertor.
Claim 4, the mount 20 has both aperture and space and the shape, other than receiving the module, is deemed to be an obvious design choice with no effect on function.
Claim 9, Bush et al. disclose multiple modules.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. in view of Tant et al. and Park. as applied to claim 4 above, and further in view of Hansen et al.
Bush’s platform has the same contour as the outer contour of the aperture but is recessed within the aperture. 
It would have been obvious at the time of filing of applicant to provide in the combination above a flush platform and seatback as taught by Hansen et al. for aesthetic purposes.
Claims 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. in view of Tant et al. and Park and Blanc-Rosset.
Blanc-Rosset discloses that a seatback mounted work platform may have both electrical power, power cord, claim 21, and battery location.
It would have been obvious at the time of filing of applicant to provide in Bush et al., as modified,the details of Blanc-Rosset in order to power the laptop and other devices.
Allowable Subject Matter
Claims 10-17,20-22 allowed.
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive..
The prior art teachings backing up the judicial notice are knowledge charged to applicant as a solution to the problem of location and warning and not the invention of applicant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sween et al. discloses a laptop cooling fan..
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/19/2022